Exhibit 10

--------------------------------------------------------------------------------

 

Alcan Inc.

A

 

 

DEFERRED

SHARE

UNIT

PLAN

 

 

 

Montreal, Canada

Amended and Restated as of April 23, 2003

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

Introduction

Purpose of Plan

Tax Status

Eligibility

Transfers

Participation

EPA Value

TSR Value

Discretionary DSUs

The Value of a DSU

Benefits

Vesting

In-Service Withdrawals

Adjustments

Beneficiary

Redemption

Risks and Uncertainties

Non-Alienation

Amendment or Termination of DSUP by Alcan

Administration

Forms

 * EPA Value Election Form

 * TSR Value Election Form

 * Beneficiary Designation Form

 * Change of Beneficiary Form

 * Redemption Form

 

Page 1

--------------------------------------------------------------------------------

 

Introduction

 

This booklet sets out the terms of the Alcan Deferred Share Unit Plan (DSUP) as
amended and restated as at April 23, 2003. Deferred Share Units granted before,
shall be administered and paid in accordance with the terms of the DSUP as they
existed immediately prior to this amendment and restatement. If you require
legal, tax or other professional advice on whether or not to participate in the
DSUP, you should speak to your personal, legal or tax advisor.

Page 2

--------------------------------------------------------------------------------

 

Purpose of Plan

 

The DSUP is a recent addition to the range of benefits offered by Alcan to
employees to assist in their personal financial planning. It is a compensation
benefit plan which works in conjunction with the cash-based Executive
Performance Award (EPA) Plan and in conjunction with the Total Shareholder
Return Performance Plan (TSR Performance Plan). Under the DSUP, an eligible
employee may elect to receive a selected portion of the potential value of his
or her EPA award (EPA Value) in the form of Deferred Share Units (EPA DSUs)
instead of cash and may also elect to receive a selected portion of the
potential value of his or her TSR Performance Plan award (TSR Value) in the form
of Deferred Share Units (TSR DSUs) instead of cash. Except where specifically
provided otherwise in this booklet, EPA DSUs and TSR DSUs will be referred to as
DSUs. DSUs represent a notional investment in Alcan shares and attract dividend
credits which are also invested in DSUs. The balance of the EPA Value (if any)
is payable under the EPA Plan in cash and the balance of the TSR Value (if any)
is payable under the TSR Performance Plan in cash.

It is hoped that the DSUP will strengthen the link between the interests of
employees (like yourself) and the interests of Alcan's shareholders, by
encouraging the former to voluntarily elect to have a portion of their
remuneration tied to the long-term performance of Alcan shares.

 

Tax Status

 

The DSUP was introduced in March 1997, effective as of 1 January 1997, after
approval from Revenue Canada and Revenu Québec. Both Canada Customs and Revenue
Agency (formerly Revenue Canada) and Revenue Québec issued tax rulings
confirming that the issue of DSUs and Additional DSUs (corresponding to
dividends paid on Alcan shares, as explained on page 8) will not attract Federal
income taxes or Québec until they are redeemed as provided for in the DSUP (see
page 10).



The DSUP has been amended and restated as at April 23, 2003, after Canada
Customs and Revenue Agency issued a tax ruling confirming that the issue of DSUs
and Additional DSUs on and after April 23, 2003 under the DSUP as amended will
not attract Federal income taxes until they are redeemed as provided for in the
DSUP.

These rulings are based on the provisions of the Income Tax Act and the Loi sur
les impôts as they existed at the time the rulings were given. No Alcan Group
Company will be liable for any tax or other cost, loss or reduction in rights
incurred by you (or any other person entitled to benefits hereunder) as a result
of any change in these tax laws or the withdrawal of either of the above
rulings.

Page 3

--------------------------------------------------------------------------------

 

Eligibility

 

To participate in the DSUP in respect of the EPA Value in any year (the EPA
year), you must meet every one of the following criteria on the last day of the
previous year:

 

 * You must be an active, permanent employee of an Alcan Group Company in Canada

 * You must be a resident of Canada; and

You must be in the following Grades on the North American and Canadian Salary
Scales:

- 43A or above

or

40A or 41A or 42A and at least 50 years of age.

To participate in the DSUP in respect of the TSR Value in respect of a
Performance Period (as defined in the TSR Performance Plan), you must meet every
one of the following criteria on the last day previous to the beginning of the
Performance Period:

 * You must be an active, permanent employee of an Alcan Group Company in
   Canada;

You must be a resident of Canada; and

You must be eligible for a potential cash-based Award under the TSR Performance
Plan

 

 

Transfers

 

If you are transferred to an Alcan Group Company outside Canada, the option
selected on your Annual Election Form will be applied to the EPA Value (if any)
earned by you during your service in Canada. Similarly, if you are transferred
to an Alcan Group Company in Canada, the option selected on your TSR Value
Election Form will be applied to the TSR Value (if any) earned by you during
your service in Canada.

Page 4

--------------------------------------------------------------------------------

 

Participation

 

Participation in the DSUP is entirely voluntary on your part.

You may participate if you meet either of the eligibility tests on page 4.

 

EPA Value

 

If you are eligible and wish to participate with respect to your EPA Value, you
must complete and file an Annual Election Form with the Plan Administrator
before mid-December of the year preceding the EPA year. In this Form, you will
be asked to indicate what portion (in tranches of 10%) of the EPA Value (if any)
shall be provided under the DSUP and what portion of the EPA Value will be
provided under the EPA Plan.



Your election made as above will be valid for the particular EPA year. An
election once made cannot be revoked or altered.

If you do not file an Annual Election Form by mid-December as stated above, it
will be assumed that you do not wish to participate in the DSUP for the EPA
Value (if any) to be provided in respect of the particular EPA year.

If you first become eligible to participate in the DSUP during an EPA year, you
may only do so effective the following EPA year.

A new election must be made for every EPA year. Therefore, you need not
participate in the DSUP with respect to your EPA Value each and every year.

 

TSR Value

 

If you are eligible and wish to participate with respect to your TSR Value, you
must complete and file a TSR Value Election Form with the Plan Administrator at
least 12 months prior to the end of the applicable Performance Period. In this
Form, you will be asked to indicate what portion (in tranches of 10%) of the TSR
Value (if any) shall be provided under the DSUP and what portion of the TSR
Value will be provided under the TSR Performance Plan.

If you do not file a TSR Value Election Form by the deadline stated above, it
will be assumed that you do not wish to participate in the DSUP for the TSR
Value (if any) to be provided in respect of that Performance Period. Your
election made as above will be valid for the particular Performance Period. An
election once made cannot be revoked or altered. A new election must be made for
every Performance Period. Therefore, you need not participate in the DSUP with
respect to each and every Performance Period.

Page 5

--------------------------------------------------------------------------------

 

Discretionary DSUs

 

The Alcan Board may, from time to time, grant additional DSUs (Discretionary
DSUs) to individuals employed by an Alcan Group Company, on such dates, in such
amounts and subject to such time based vesting requirements as the Board may in
its sole discretion determine. Except where specifically provided otherwise in
this booklet, Discretionary DSUs will be referred to as DSUs.

 

The Value of a DSU

 

The Value of a DSU on any particular date is calculated as follows:

The average of the closing prices for Alcan Common Shares in board lots on The
Toronto Stock Exchange and in round lots on the New York Stock Exchange over the
five consecutive trading days preceding the particular date in question.

The Value of a DSU related to the TSR Value is calculated in U.S. currency. The
Value of a DSU related to the EPA Value is calculated in Canadian currency. Any
currency conversion required is to be made at the Bank of Canada noon rate of
exchange on the relevant day for the purpose of calculating the Value of a DSU.

This Value is used for calculation purposes under the DSUP, such as, to
determine the number of DSUs and Additional DSUs to be issued to you (see page
8) and the amounts payable on the redemption of your DSUP account (see page 10)
and the termination of the DSUP (see page 13).

Page 6

--------------------------------------------------------------------------------

 

Benefits

EPA DSUs issued under DSUP

If you choose to participate in DSUP with respect in your EPA Value, you will
receive DSUs calculated by dividing the portion of your EPA Value determined
according to your election by the Value of one DSU (calculated as described
above on the last day of the year preceding the EPA year) and the result will be
rounded to three decimal places. These EPA DSUs will be credited to your DSUP
account on the same day as the disbursement of the balance of your EPA Value (if
any).



Here is an example

:

 

Your Election:

Your EPA Value:

DSU Value:

EPA DSUs to be issued to you:

 

50% under DSUP

Can. $50,000.00

Can. $46.40

50% of 50,000.00

= 538.793 EPA DSUs



46.40

 

 

The balance of your EPA Value will be paid to you in cash under the EPA Plan on
the same day.

Effective the next calendar quarter after that day, these newly-issued DSUs will
earn Additional DSUs in respect of cash dividends declared on Alcan Common
Shares (see below).

TSR DSUs issued under DSUP

If you choose to participate in the DSUP with respect to your TSR Value, you
will receive TSR DSUs calculated by dividing the portion of your TSR Value
determined according to your election by the Value of one DSU (calculated as
described above on the last day of the Performance Period) and the result will
be rounded to three decimal places. These TSR DSUs will be credited to your DSUP
as soon as possible after the end of the Performance Period.



Here is an example:

 

Your Election:

Your TSR Value:

DSU Value:

TSR DSUs to be issued to you:

 

50% under the DSUP

U.S. $150,000.00

U.S. $50.00

50% of 150,000

= 1,500.00 TSR DSUs



50.00

 

 

The balance of your TSR Value will be paid to you in cash under the TSR
Performance Plan.

Commencing in the next quarter following the end of the applicable Performance
Period, these newly-issued TSR DSUs will earn additional DSUs in respect of cash
dividends declared on Alcan Common Shares (see below).

Page 7

--------------------------------------------------------------------------------

Discretionary DSUs issued under DSUP

If you are granted Discretionary DSUs, you will be advised in writing by Alcan
of the number of such DSUs to be credited to your DSUP account, the date on
which such DSUs are granted, the value of such DSUs as at the date of grant and
the vesting requirements (if any) applicable to such DSUs. Effective the next
calendar quarter after the date of grant of the Discretionary DSUs, these
newly-issued DSUs will earn Additional DSUs in respect of cash dividends
declared on Alcan Common Shares (see below).

Additional DSUS

in respect of

Dividends on

Alcan Shares

 

Whenever a cash dividend is declared on Alcan Common Shares, your DSUP account
will be credited with Additional DSUs as explained below:

 1. Dividends on Alcan Common Shares are declared in U.S. currency. The Canadian
    currency equivalent of any such dividend will be determined at the Bank of
    Canada noon rate of exchange on the date that dividend is declared for the
    EPA DSUs.



The EPA DSUs, TSR DSUs and discretionary DSUs (if any) in your account will
qualify, for a credit computed on the basis of the dividend declared (excluding
any DSUs of the above issued in the same calendar quarter as the dividend
declaration date).





The dollar amount (in Canadian currency for the EPA DSUs and in U.S. currency
for TSR DSUs) obtained by multiplying your qualifying DSUs by the dividend
calculated as in (1) above is divided by the Value of a DSU (calculated as on
the date of dividend declaration) and the result is rounded to three decimal
places.

The resulting DSUs are credited to your account.

 

Here is an example:

   

EPA DSUs

TSR DSUs

 

Your current balance of DSUs:

DSUs issued this calendar quarter

Balance qualifying for Additional DSUs

DSU Value on dividend declaration Date

Dividend declared per Alcan share

Additional DSUs to be credited

 

Your new balance of DSUs

2,903.447

538.793

2,364.654

Can. $47.05

Can. $0.23

2,364.654 x 0.23

= 11.559



47.05

2,915.006

2,903.447



538.793

2,364.654

U.S. $36.01

U.S. $0.15

2,364.654 x 0.15

= 9.850



36.01



2,913.297

Page 8

--------------------------------------------------------------------------------

 

Vesting

 

All EPA DSUs and all TSR DSUs are fully vested in your favour as soon as they
are credited to your DSUP account. Discretionary DSUs will vest in accordance
with the terms of the written agreement between you and Alcan relating to the
issue of such DSUs (see page 8). For greater certainty, additional DSUs issued
in respect of dividends declared on Alcan Common Shares (see page 8) will have
the same vested status as the DSUs to which those additional DSUs relate. This
means that additional DSUs corresponding to the EPA DSUs and TSR DSUs in your
DSUP account will be fully vested in your favour as soon as they are credited to
your account and additional DSUs corresponding to Discretionary DSUs (if any) in
your DSUP account will vest at the same time as the corresponding Discretionary
DSUs.

 

In-Service Withdrawals

 

As long as you are employed by an Alcan Group Company, you may not withdraw any
part of the balance in your DSUP account.

 

Adjustments

 

In the event of a stock split, stock dividend, combination or exchange of shares
by Alcan, a merger or any other event which materially affects the Alcan Common
Shares, the necessary and proportionate adjustments, as determined by the Alcan
Board, will be made with respect to the EPA DSUs, TSR DSUs and vested
discretionary DSUs (if any) in your DSUP account.

 

Beneficiary

 

Upon joining the DSUP for the first time, you are required to complete a
Beneficiary Designation Form indicating the name of your beneficiary (who must
be either your spouse or the legal representative of your estate) to whom the
benefits under your DSUP account will be paid in the event that you die while
your DSUP account is still open. It is not necessary to complete a Beneficiary
Designation Form every year; however, a Change of Beneficiary Form must be
completed if you wish to change the name of your beneficiary at any time.



If your designated beneficiary, predeceases you or if you have not designated a
beneficiary, all benefits under your DSUP account are payable to the legal
representative of your estate.

Page 9

--------------------------------------------------------------------------------

 

Redemption

 

The EPA DSUs, TSR DSUs and vested discretionary DSUs (if any) in your DSUP
account may be redeemed in whole or in part only when you are no longer employed
by any Alcan Group Company or following your retirement from the Alcan Group of
Companies or following death. Discretionary DSUs (if any) which are not vested
at the time of your termination of employment, retirement or death shall be
forfeited and you (and your beneficiary or legal representative) will have no
further right or interest in such DSUs. The EPA DSUs, TSR DSUs and vested
discretionary DSUs in your DSUP account may be redeemed completely on one date
or in portions on several dates. This redemption of DSUs will be made as
follows:

Termination of

employment or

Retirement

 

You may redeem your DSUs not earlier than the date of your termination of
employment or retirement but not later than 15 December of the next calendar
year.



In order to redeem your EPA DSUs, TSR DSUs and vested discretionary DSUs (if
any) as above, you must file your Redemption Form indicating your chosen date of
redemption determined as above the portion of EPA DSUs, TSR DSUs and vested
discretionary DSUs (if any) that you choose to redeem on such date. The
Redemption Form must be received by Alcan at least five working days prior to
the chosen date of redemption.



If you do not include a redemption date, it will be assumed to be five working
days after receipt of your Redemption Form (but not earlier than the date of
your termination of employment or retirement and not later than 15 December of
the next calendar year following your termination of employment or retirement).



On the date of redemption determined as above, the EPA DSUs, TSR DSUs and vested
Discretionary DSUs (if any) in your DSUP account will be redeemed in cash based
on the Value of a DSU as determined on page 6.

Death

If you should die prior to termination of employment or retirement, your
designated beneficiary or (if you have no surviving beneficiary) the legal
representative of your estate may redeem your EPA DSUs, TSR DSUs and vested
Discretionary DSUs (if any) any time between the date of your death and 15
December of the following year by filing a Redemption Form.



If you should die after termination of employment or retirement but without
having filed a Redemption Form, your beneficiary or (if you have no surviving
beneficiary) the legal representative of your estate may redeem your EPA DSUs,
TSR DSUs and vested Discretionary DSUs by filing a Redemption Form on or before
15 December of the year following your termination of employment or retirement.

Page 10

--------------------------------------------------------------------------------

Death (Cont'd)

If you should die after termination of employment or retirement and after filing
a Redemption Form, your EPA DSUs, TSR DSUs and vested Discretionary DSUs will be
redeemed in accordance with your Redemption Form and neither your designated
beneficiary nor the legal representative of your estate will be permitted to
file another Redemption Form.

All other rules as stated in this Redemption section will apply.

Automatic Redemption

If you, your designated beneficiary or the legal representative of your estate
do not file the Redemption Form as described above, then the redemption shall
take place on 15 December of the next calendar year following the year of the
earliest of your termination of employment, retirement or death.

Additional DSUs

after Termination of employment, Retirement or Death

 

During the period between termination of employment, retirement or death and the
actual payment date, your DSUP account will be credited with Additional DSUs
whenever cash dividends are declared on Alcan Common Shares (see page 8).

Payment of

redeemed DSUs

 

The cash value of your DSUP account, determined as above, will be paid by the
Alcan Group Company in Canada that last employed you (Final Canadian Alcan
Employer). If you were employed by more than one Alcan Group Company in Canada
while you participated in the DSUP, your Final Canadian Alcan Employer shall be
reimbursed by each of your other Alcan employers in Canada for an amount equal
to the portion of the EPA DSUs, TSR DSUs and vested discretionary DSUs redeemed
by you, including any amount withheld in respect of taxes and other source
deductions, that is attributable (as determined by the DSUP administrator) to
your period of employment with each such Alcan employer in Canada. If you were
employed by only one Alcan Group Company in Canada while you participated in the
DSUP, there will be no such reimbursement and the EPA DSUs, TSR DSUs and vested
discretionary DSUs redeemed by you shall be paid only by your Final Canadian
Alcan Employer.



The cash value of your DSUP account, determined as above, will in any event be
paid on or before the earlier of (a) 30 days from the date of redemption or (b)
31 December of the next calendar year following the year of the earliest of your
termination of employment from the Alcan Group of Companies, retirement or
death.



Federal and Provincial taxes will be deducted from such payment as required by
law irrespective of the country of residence at the time of redemption.



Page 11

--------------------------------------------------------------------------------

 

Risks and Uncertainties

 

The Value of a DSU is based on the price of an Alcan Common Share (see page 6).
No amount shall be paid under the DSUP, the EPA Plan, the TSR Performance Plan,
or any other arrangement (nor will any other form of benefit be conferred) to
compensate you or your beneficiary or estate, as the case may be, should the
price of an Alcan Common Share be lower on redemption than at the time of
election.

Unless otherwise determined by the Board, the DSUP will

remain an unfunded obligation of Alcan and all benefits payable under the DSUP
represent merely unfunded, unsecured promises of Alcan to pay a sum of money in
the future. No funds will be contributed by any person to a third party or
otherwise set aside to secure benefits under the DSUP.



 

Non-Alienation

 

Except for the designation of your beneficiary (see page 9), no transfer by you
or your beneficiary or estate, as the case may be, of any right to any payment
or benefit under the DSUP, whether by operation of law or otherwise, and whether
by means of alienation by sale, transfer, assignment, bankruptcy, pledge,
attachment, charge or encumbrance of any kind, shall vest the transferee with
any interest or right, and any attempt to so alienate, sell, transfer, pledge,
attach, charge or otherwise encumber any such amount, whether presently or
thereafter payable, shall be void and of no force or effect.

Page 12

--------------------------------------------------------------------------------

 

Amendment or Termination of DSUP by Alcan

 

The DSUP may be amended or terminated at any time by the Alcan Board of
Directors provided that such amendment or termination shall not reduce any
rights which you have acquired prior to the amendment or termination date. No
such amendment or termination shall contravene the requirements of Income Tax
Regulation 6801(d).

In the event of termination of the DSUP and for greater certainty, any EPA Value
granted to you after the date the DSUP is terminated will be paid under the EPA
Plan in cash, and no part of such EPA Value will be issued in DSUs and any TSR
Value granted to you after the date the DSUP is terminated will be paid under
the terms of the TSR Performance Plan. No new participant will be admitted to
the DSUP after that date.

If the DSUP is terminated, all DSUs in your account will be redeemed in
accordance with the DSUP rules for redemption when you terminate employment,
retire or die (see page 10) but, until such redemption, Additional DSUs in
respect of dividends declared on Alcan Common Shares will continue to accumulate
in your DSUP account (see page 8).

 

Administration

 

Once every year, you will be provided with a statement showing the transactions
in your DSUP account including the vested status of your Discretionary DSUs (if
any).

On-going administration of the DSUP will be handled jointly by Alcan's Corporate
Human Resources (Executive Compensation) Department and Alcan Compensation
Services Canada.

The DSUP is governed by the laws of the Province of Québec and the laws of
Canada.

If any part of the DSUP is determined to be void or unenforceable, the validity
and enforceability of remaining parts of the DSUP will not be affected as a
consequence.

Nothing contained in the DSUP will be deemed to give an employee the right to be
retained in the service of any Alcan Group Company or to interfere with the
rights of any Alcan Group Company to discharge or lay off an employee at any
time.

Page 13

--------------------------------------------------------------------------------

A

 

ALCAN INC. DEFERRED SHARE UNIT PLAN

 

 

Annual Election Form for the EPA Year _________________

I,                                                         , hereby exercise my
option with respect to participation in the Alcan Deferred Share Unit Plan
(DSUP) in respect of the value of my EPA for the above EPA year as follows:

 

          

% in DSUP



          

% in cash



    100% Total

 

I understand and acknowledge that:

 1. This election is irrevocable, and

 2. I have read and understood the booklet setting out the terms of the DSUP.

 3. For the EPA Year commencing                                    , my election
    to participate in the DSUP will be conditional upon receipt by Alcan of the
    advance tax ruling described on page 3 of the booklet setting out the terms
    of the DSUP.

I hereby recognize that any advantage derived from my participation in the DSUP
is solely as a result of a provision of the Canadian Tax Laws and therefore has
no compensation value. If I become ineligible to participate in the DSUP by
virtue of an international assignment or otherwise, I will receive no
compensation from Alcan for the loss of such eligibility.

 

                                                               

Signature

 

 

                                                               

Employee Number

 

 

                                                               

Date



 

This election form must be returned by _______________ to the Plan
Administrator; or to Alcan's Human Resources (Executive Compensation)
Department.



If you do not return this form as aforesaid, you mill be deemed to have declined
participation in the DSUP for the above EPA year.

Page 14



--------------------------------------------------------------------------------

A

ALCAN INC. DEFERRED SHARE UNIT PLAN

TSR Value Election Form for the Performance Period

commencing _________________ and ending _________________

I,                                                  , hereby exercise my option
with respect to participation in the Alcan Deferred Share Unit Plan (DSUP) in
respect of the value of my TSR Performance Plan for the above Performance Period
as follows:

 

           % in DSUP

          

% in cash



    100% Total

 

I understand and acknowledge that:

 1. This election is irrevocable, and

 2. I have read and understood the booklet setting out the terms of the DSUP.

I hereby recognize that any advantage derived from my participation in the DSUP
is solely as a result of a provision of the Canadian Tax Laws and therefore has
no compensation value. If I become ineligible to participate in the DSUP by
virtue of an international assignment or otherwise, I will receive no
compensation from Alcan for the loss of such eligibility.

 

                                                               

Signature

 

 

                                                               

Employee Number

 

 

                                                               

Date

 



This election form must be returned at least 12 months prior to the end of the
Performance Period to the Plan Administrator; or to Alcan's Human Resources
(Executive Compensation) Department.



If you do not return this form as aforesaid, you mill be deemed to have declined
participation in the DSUP for the above Performance Period.



Page 15

--------------------------------------------------------------------------------

A

ALCAN INC. DEFERRED SHARE UNIT PLAN

Beneficiary Designation Form

I,                                                  , being a Participant of the
Deferred Share Unit Plan (DSUP) hereby designate the following person as my
Beneficiary for purposes of the DSUP and acknowledge that said person is:

 

Name:                                                                    

Address:                                                                

                                                               

 

 

Under the terms of the DSUP, I reserve the right to revoke this designation and
to designate another person as my Beneficiary.

 

                                                               

Signature

 

 

                                                               

Employee Number

 

 

                                                               

Date

Page 16

--------------------------------------------------------------------------------

A

 





ALCAN INC. DEFERRED SHARE UNIT PLAN

Change of Beneficiary Form

 

I,                                                  , being a Participant of the
Deferred Share Unit Plan (DSUP) hereby revoke the Designation
of                                                 as my Beneficiary for
purposes of the DSUP and designate instead:

 

Name:                                                                    

Address:                                                                

                                                               

 

Under the terms of the DSUP, I reserve the right to revoke this designation and
to designate another person as my Beneficiary.

 

                                                               

Signature

 

 

                                                               

Employee Number

 

 

                                                               

Date

Page 17

--------------------------------------------------------------------------------

A

 





ALCAN INC. DEFERRED SHARE UNIT PLAN

Redemption Form

Participant's name:

I am:

¨ the Participant

¨ the Beneficiary of the Participant

¨    a legal representative of the estate of the Participant

    3.    I hereby wish to redeem the Deferred Share Units vested in the name of
the Participant in following proportion:

¨ Partial Redemption: _____ % of Deferred Share Units

¨    Complete Redemption (i.e. 100% of Deferred Share Units)

    4.    I hereby wish to redeem the Deferred Share Units on the following
date:



 

                                               

Redemption Date*



                                                               

Signature

 

 

                                                               

Employee Number (if applicable)

 

 

                                                               

Date

 

*Please refer to the Deferred Share Unit Plan Booklet for instructions.

Page 18